Title: [Diary entry: 25 June 1788]
From: Washington, George
To: 

Wednesday 25th. Thermometer at 56 in the Morning—62 at Noon And 60 at Night. Morning clear & cool with the wind fresh from No. Wt. at which point it continued all day. Rid to the Ferry, French’s and Dogue run Plantations. At the Ferry—The Plows, Hoes and harrows were preparing for, and putting in Irish Potatoes. Began, and finished cutting the Rye at this place not so much because it was ripe, as because it was of little worth, and because the grain would get nothing by remaining and the Straw would grow worse. To what cause, unless to its being Sown too early, or too thick, to ascribe the meanness of this Rye, I know not; in the Autumn it looked the most promising of any I had. At French’s—Began to Plant Potatoes. The Plows and harrows were preparing for it as yesterday. At Dogue Run, The Plows and Hoes were in the Corn. Set two Harrows to preparing for the reception of Potatoes between the Carrots Cabbages &ca. Set fire to another Brick kiln to day—qty. said to be 35,000. Mrs. Stuart who went to Maryland on Sunday, returned this Morning accompanied by her brothr. George Calvert. Mr. Tracey came here this evening.